
	

113 HR 137 IH: Fix Gun Checks Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that all individuals who should be prohibited
		  from buying a firearm are listed in the national instant criminal background
		  check system and require a background check for every firearm
		  sale.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fix Gun Checks Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Ensuring that all individuals who should be prohibited
				from buying a gun are listed in the National Instant Criminal Background Check
				System
					Sec. 101. Penalties for States that do not make data
				electronically available to the National Instant Criminal Background Check
				System.
					Sec. 102. Requirement that Federal agencies certify that they
				have submitted to the National Instant Criminal Background Check System all
				records identifying persons prohibited from purchasing firearms under Federal
				law.
					Sec. 103. Adjudicated as a mental defective; mental health
				assessment plan.
					Sec. 104. Clarification of the definition of drug abusers and
				drug addicts who are prohibited from possessing firearms.
					TITLE II—Requiring a background check for every firearm
				sale
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Effective date.
				
			IEnsuring that all
			 individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
			101.Penalties for
			 States that do not make data electronically available to the National Instant
			 Criminal Background Check System
				(a)In
			 generalSection 104(b) of the
			 NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read
			 as follows:
					
						(b)Penalties
							(1)Discretionary
				reductionDuring the 2-year period beginning 3 years after
				January 8, 2008, the Attorney General may withhold not more than 3 percent of
				the amount that would otherwise be allocated to a State under section 505 of
				the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the
				State provides less than 50 percent of the records required to be provided
				under sections 102 and 103.
							(2)Mandatory
				reductions
								(A)During the 2-year
				period after the expiration of the period referred to in
				paragraph (1), the Attorney General shall
				withhold 4 percent of the amount that would otherwise be allocated to a State
				under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
				U.S.C. 3755) if the State provides less than 70 percent of the records required
				to be provided under sections 102 and 103.
								(B)After the
				expiration of the period referred to in
				subparagraph (A), the Attorney General
				shall withhold 5 percent of the amount that would otherwise be allocated to a
				State under section 505 of the Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C. 3755), if the State provides less than 90 percent of the
				records required to be provided under sections 102 and
				103.
								.
				(b)Reporting of
			 State complianceNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter, the Attorney General shall
			 publish, and make available on a publicly accessible website, a report that
			 ranks the States by the ratio of number of records submitted by each State
			 under sections 102 and 103 of the NICS Improvement Amendments Act of 2007 (18
			 U.S.C. 922 note) to the estimated total number of available records of the
			 State.
				102.Requirement
			 that Federal agencies certify that they have submitted to the National Instant
			 Criminal Background Check System all records identifying persons prohibited
			 from purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end
			 the following:
				
					(F)Semiannual
				certification and reporting
						(i)In
				generalThe head of each Federal department or agency shall
				submit to the Attorney General a written certification indicating whether the
				department or agency has provided to the Attorney General the pertinent
				information contained in any record of any person that the department or agency
				was in possession of during the time period addressed by the report
				demonstrating that the person falls within a category described in subsection
				(g) or (n) of section 922 of title 18, United States Code.
						(ii)Submission
				datesThe head of a Federal department or agency shall submit a
				certification under clause (i)—
							(I)not later than
				July 31 of each year, which shall address any record the department or agency
				was in possession of during the period beginning on January 1 of the year and
				ending on June 30 of the year; and
							(II)not later than
				January 31 of each year, which shall address any record the department or
				agency was in possession of during the period beginning on July 1 of the
				previous year and ending on December 31 of the previous year.
							(iii)ContentsA
				certification required under clause (i) shall state, for the applicable
				period—
							(I)the number of
				records of the Federal department or agency demonstrating that a person fell
				within each of the categories described in section 922(g) of title 18, United
				States Code;
							(II)the number of
				records of the Federal department or agency demonstrating that a person fell
				within the category described in section 922(n) of title 18, United States
				Code; and
							(III)for each
				category of records described in subclauses (I) and (II), the total number of
				records of the Federal department or agency that have been provided to the
				Attorney
				General.
							.
			103.Adjudicated as
			 a mental defective
				(a)In
			 generalSection 921(a) of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						(36)The term
				adjudicated as a mental defective shall—
							(A)have the meaning
				given the term in section 478.11 of title 27, Code of Federal Regulations, or
				any successor thereto; and
							(B)include an order by a court, board,
				commission, or other lawful authority that a person, in response to mental
				illness, incompetency, or marked subnormal intelligence, be compelled to
				receive services—
								(i)including
				counseling, medication, or testing to determine compliance with prescribed
				medications; and
								(ii)not including
				testing for use of alcohol or for abuse of any controlled substance or other
				drug.
								(37)The term
				committed to a mental institution shall have the meaning given the
				term in section 478.11 of title 27, Code of Federal Regulations, or any
				successor
				thereto.
						.
				(b)LimitationAn
			 individual who has been adjudicated as a mental defective before the effective
			 date described in section 203 may not apply for relief from disability under
			 section 101(c)(2) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922
			 note) on the basis that the individual does not meet the requirements in
			 section 921(a)(36) of title 18, United States Code, as added by subsection
			 (a).
				(c)NICS Improvement
			 Amendments Act of 2007Section 3 of the NICS Improvement
			 Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking paragraph
			 (2) and inserting the following:
					
						(2)Mental health
				terms
							(A)In
				generalExcept as provided in subparagraph (B), the terms
				adjudicated as a mental defective and committed to a mental
				institution shall have the meaning given the terms in section 921(a) of
				title 18, United States Code.
							(B)ExceptionFor
				purposes of sections 102 and 103, the terms adjudicated as a mental
				defective and committed to a mental institution shall have
				the same meanings as on the day before the date of enactment of the
				Fix Gun Checks Act of 2013
				until the end of the 2-year period beginning on such date of
				enactment.
							.
				104.Clarification
			 that Federal court information is to be made available to the National Instant
			 Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun
			 Violence Protection Act (18 U.S.C. 922 note), as amended by section 102 of this
			 Act, is amended by adding at the end the following:
				
					(G)Application to
				Federal courtsIn this paragraph—
						(i)the terms
				department or agency of the United States and Federal
				department or agency include a Federal court; and
						(ii)for purposes of
				any request, submission, or notification, the Director of the Administrative
				Office of the United States Courts shall perform the functions of the head of
				the department or
				agency.
						.
			IIRequiring a
			 background check for every firearm sale
			201.PurposeThe purpose of this title is to extend the
			 Brady Law background check procedures to all sales and transfers of
			 firearms.
			202.Firearms
			 transfers
				(a)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Background
				checks for firearm transfers by unlicensed persons
							(a)DefinitionsIn
				this section—
								(1)the term
				unlicensed transferee means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				received a firearm from an unlicensed transferor; and
									(2)the term
				unlicensed transferor means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				transfer a firearm to an unlicensed transferee.
									(b)Responsibilities
				of transferors other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferor to
				transfer a firearm to an unlicensed transferee, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)after inspecting a permit that
				confirms a background check under subsection (f); or
										(iii)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (g), an
				unlicensed transferor—
									(A)subject to
				subparagraph (B), may not transfer a firearm to an unlicensed transferee
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A); or
										(ii)the unlicensed
				transferee has presented a permit that confirms that a background check has
				been conducted, as described in subsection (f); and
										(B)may not transfer a
				firearm to an unlicensed transferee if the licensed dealer through which the
				transfer is made under subsection (d) makes the notification described in
				subsection (d)(3)(B).
									(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				unlicensed transferor.
								(c)Responsibilities
				of transferees other than licensees
								(1)In
				generalIt shall be unlawful for an unlicensed transferee to
				receive a firearm from an unlicensed transferor, unless the firearm is
				transferred—
									(A)(i)through a licensed
				dealer under subsection (d);
										(ii)after inspecting a permit that
				confirms a background check in accordance with subsection (f); or
										(iii)in accordance with an exception
				described in subsection (g); and
										(B)in accordance with
				paragraph (2).
									(2)Criminal
				background checksExcept as provided in subsection (f), an
				unlicensed transferee—
									(A)subject to
				subparagraph (B), may not receive a firearm from an unlicensed transferor
				until—
										(i)the licensed
				dealer through which the transfer is made under subsection (d) makes a
				notification described in subsection (d)(3)(A); or
										(ii)the unlicensed
				transferee has presented a permit that confirms that a background check
				described in subsection (f) has been conducted; and
										(B)may not receive a
				firearm from another unlicensed transferor if the licensed dealer through which
				the transfer is made under subsection (d) makes a notification described in
				subsection (d)(3)(B).
									(d)Background
				checks through licensed dealersA licensed dealer who agrees to
				assist in the transfer of a firearm between unlicensed transferor and an
				unlicensed transferee shall—
								(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed dealer to the unlicensed transferee (except that a licensed dealer
				assisting in the transfer of a firearm under this subsection shall not be
				required to comply again with the requirements of section 922(t) in delivering
				the firearm to the unlicensed transferee) and notify the unlicensed transferor
				and unlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer is
				subject to the requirements of section 922(t)(1), of any receipt by the
				licensed dealer of a notification from the national instant criminal background
				check system that the transfer would violate section 922 or State law;
									(4)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a form
				specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(5)if the licensed
				dealer assists an unlicensed transferor in transferring, at the same time or
				during any 5 consecutive business days, 2 or more pistols or revolvers, or any
				combination of pistols and revolvers totaling 2 or more, to the same unlicensed
				transferee, in addition to the reports required under paragraph (4), prepare a
				report of the multiple transfers, which shall—
									(A)be prepared on a
				form specified by the Attorney General; and
									(B)not later than the
				close of business on the date on which the transfer requiring the report under
				this paragraph occurs, be submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record of
				the transfer as part of the permanent business records of the licensed
				dealer.
								(e)Purchase permits
				confirming background checksAn unlicensed transferor may
				transfer a firearm to an unlicensed transferee if the unlicensed transferor
				verifies that—
								(1)the unlicensed
				transferee has presented to a licensed dealer a permit or license that allows
				the unlicensed transferee to possess, acquire, or carry a firearm, and the
				licensed dealer has verified to the unlicensed transferor that the permit or
				license is valid;
								(2)the permit or
				license was issued not more than 5 years before the date on which the permit or
				license is presented under paragraph (1) by a law enforcement agency in the
				State in which the transfer is to take place;
								(3)the law of the
				State provides that the permit or license is to be issued only after a law
				enforcement official has verified that neither the national instant criminal
				background check system nor other information indicates that possession of a
				firearm by the unlicensed transferee would be in violation of Federal, State,
				or local law; and
								(4)if the permit or
				license does not include a photograph of the unlicensed transferee, the
				unlicensed transferor has examined a valid identification document (as defined
				in section 1028(d)) of the unlicensed transferee containing a photograph of the
				unlicensed transferee.
								(f)ExceptionsUnless
				prohibited by any other provision of law, subsections (b) and (c) shall not
				apply to any transfer of a firearm between an unlicensed transferor and
				unlicensed transferee, if—
								(1)the transfer is a
				bona fide gift between immediate family members, including spouses, parents,
				children, siblings, grandparents, and grandchildren;
								(2)the transfer
				occurs by operation of law, or because of the death of another person for whom
				the unlicensed transferor is an executor or administrator of an estate or a
				trustee of a trust created in a will;
								(3)the transfer is
				temporary and occurs while in the home of the unlicensed transferee, if—
									(A)the unlicensed
				transferee is not otherwise prohibited from possessing firearms; and
									(B)the unlicensed
				transferee believes that possession of the firearm is necessary to prevent
				imminent death or great bodily harm to the unlicensed transferee;
									(4)the transfer is
				approved by the Attorney General under section 5812 of the Internal Revenue
				Code of 1986; or
								(5)upon application
				of the unlicensed transferor, the Attorney General determined that compliance
				with subsection (b) is impracticable because—
									(A)the ratio of the
				number of law enforcement officers of the State in which the transfer is to
				occur to the number of square miles of land area of the State does not exceed
				0.0025;
									(B)the location at
				which the transfer is to occur is extremely remote in relation to the chief law
				enforcement officer (as defined in section 922(s)(8)); and
									(C)there is an
				absence of telecommunications facilities in the geographical area in which the
				unlicensed transferor is located; or
									(6)the transfer is a
				temporary transfer of possession without transfer of title that takes
				place—
									(A)at a shooting
				range located in or on premises owned or occupied by a duly incorporated
				organization organized for conservation purposes or to foster proficiency in
				firearms;
									(B)at a target
				firearm shooting competition under the auspices of or approved by a State
				agency or nonprofit organization; or
									(C)while hunting,
				fishing, or trapping, if—
										(i)the activity is
				legal in all places where the unlicensed transferee possesses the firearm;
				and
										(ii)the unlicensed
				transferee holds any required license or permit.
										(g)Processing
				feesA licensed dealer that processes the transfer of a firearm
				under this section may assess and collect a fee, in an amount not to exceed
				$15, with respect to each firearm transfer
				processed.
							.
				(b)PenaltiesSection
			 924(a)(5) of title 18, United States Code, is amended by inserting or
			 section 932 after section 922.
				(c)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for
				firearm transfers by unlicensed
				persons.
						
						.
				203.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of enactment of this
			 Act.
			
